Order filed, April 12, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00030-CR
                                 ____________

                    FLOYD EARL SHERWOOD, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 272nd District Court
                            Brazos County, Texas
                   Trial Court Cause No. 17-05339-CRF-272


                                     ORDER

      The reporter’s record in this case was due February 5, 2019. See Tex. R.
App. P. 35.1.    On February 6, 2019, this court granted the court reporters’
extension to file the record until March 7, 2019. On March 7, 2019, this court
granted a second extension of time to file the record until April 5, 2019. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
       We order Kaetheryne Kyriell, Terri Robason, and Denise Philips, the
court reporters, to file the record in this appeal within 30 days of the date of this
order. No further extension will be entertained absent exceptional circumstances.
The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c). If Kaetheryne Kyriell, Terri
Robason, and Denise Philips do not timely file the record as ordered, we may
issue an order directing the trial court to conduct a hearing to determine the reason
for the failure to file the record.



                                      PER CURIAM